


Exhibit 10.1

                      


[calamp_8kx4x1.jpg]


Eighth Amendment to
Loan Agreement

Borrowers:       CalAmp Corp., a Delaware corporation   CalAmp Wireless Networks
Corporation (formerly Dataradio     Corporation), a Delaware corporation  
Address: 1401 N. Rice Avenue Oxnard, California 93030   Date: March 1, 2013


     THIS EIGHTH AMENDMENT TO LOAN AGREEMENT is entered into between SQUARE 1
BANK (“Lender”) and the borrowers named above (jointly and severally,
“Borrower”).

     The Parties agree to amend the Loan and Security Agreement between them,
dated December 22, 2009 (as amended, the “Loan Agreement”), as follows,
effective as of the date hereof. (Capitalized terms used but not defined in this
Amendment, shall have the meanings set forth in the Loan Agreement.) The
amendments herein are all effective on the date hereof, except as otherwise set
forth below.

     1. Increase in Maximum Credit Limit. The portion of Section 1 of the
Schedule to the Loan Agreement, which presently reads as follows:

“(a) a total of $12,000,000 at any one time outstanding, minus the unpaid
principal balance of the Term Loan from time to time outstanding (the “Maximum
Credit Limit”); or”

     is amended to read as follows:

“(a) a total of $15,000,000 at any one time outstanding, minus the unpaid
principal balance of the Term Loan (if any) and minus the unpaid principal
balance of the New Term Loan (if any) from time to time outstanding (the
“Maximum Credit Limit”); or”

     2. New Maturity Date. Section 4 of the Schedule to the Loan Agreement is
amended to read as follows:

-1-

--------------------------------------------------------------------------------




                     Amendment to Loan Agreement   


“4. Maturity Date (Section 6.1): March 1, 2017; provided that if the New Term
Loan is made, the Maturity Date shall be the fourth anniversary of the
disbursement of the New Term Loan.”

     3. Reduction in Interest Rate. The portion of Section 2 of the Schedule to
the Loan Agreement, which presently reads as follows:

“A rate equal to the Prime Rate in effect from time to time, plus 1% per annum.”

is hereby amended to read as follows:

“A rate equal to the Prime Rate in effect from time to time.”

     4. Financial Covenants. Effective March 31, 2013, Section 5 of the Schedule
to the Loan Agreement is amended in its entirety to read as follows:

“5. Financial Covenants (Section 5.1): Parent shall comply with the following
financial covenants (on a consolidated basis):

“(a) Parent shall maintain trailing 12-month EBITDA of not less than $15,000,000
for each trailing 12-month period ending at the end of each month, commencing
with the 12-month period ending March 31, 2013 and continuing at the end of each
month thereafter.

“(b) Parent shall maintain a Fixed Charge Coverage Ratio of not less than 1.5 to
1.00 for each trailing 12-month period ending at the end of each month,
commencing with the 12-month period ending March 31, 2013 and continuing at the
end of each month thereafter.

“As used herein, the following terms have the following meanings:

“ ‘EBITDA’ means for any applicable period, on a consolidated basis, the net
income of Parent for such period, before interest expense, income taxes,
depreciation, other non-cash amortization expenses, FAS 123R stock compensation
expense, and other non-cash expenses, including but not limited to impairment
charges, in each case determined in accordance with GAAP.

“ ‘Fixed Charge Coverage Ratio’ means for any applicable period, on a
consolidated basis, the ratio of (i) Parent’s EBITDA minus its non-financed
capital expenditures, TO (ii) the sum of Parent’s cash interest expense, cash
principal payments on Indebtedness (other than for the Indentified Payments),
cash taxes, and cash dividends. (Payment of cash dividends remains subject to
the restrictions in this Agreement.)”

-2-

--------------------------------------------------------------------------------




                     Amendment to Loan Agreement   

“ ‘Identified Payments’ means (i) principal payments on the Revolving Loans,
(ii) the payment of the Term Loan that is made on or about the date of the WRX
Acquisition with proceeds of the New Term Loan and (iii) payments arising in
connection with the Navman Acquisition (as defined in the Sixth Amendment) that
are made in accordance with the provisions of Section 5.5(xvi-1) of the Loan
Agreement (as such section was added to the Loan Agreement pursuant to the Sixth
Amendment).”

“ ‘Sixth Amendment’ means the Sixth Amendment to the Loan Agreement dated May 7,
2012 between Lender and Borrower.”

Notwithstanding the above amendment, Parent shall comply with the financial
covenants set forth in Section 5 of the Schedule as in effect prior to March 31,
2013, for periods prior to March 31, 2013.

     5. WRX Acquisition. The following definitions are added to Section 8 of the
Loan Agreement:

“ ‘WRX’ means Wireless Matrix USA, Inc. a Delaware Corporation.”

“ ‘WRX Acquisition’ means the acquisition by Borrower of 100% of the outstanding
stock of WRX.”

     6. Consent to WRX Acquisition; WRX Co-Obligor. Lender hereby consents to
the WRX Acquisition subject to the following conditions (the “WRX Conditions”):
(i) the documentation relating to the WRX Acquisition shall be acceptable to
Lender in its Good Faith Business Judgment, (ii) the WRX Acquisition is
consummated on or before March 31, 2013, and (iii) at the date the WRX
Acquisition is consummated, before and after giving effect thereto, no Event of
Default and no event which, with notice or lapse of time or both would
constitute an Event of Default, has occurred and is continuing. On written
request of the Lender, Borrower shall cause WRX to become a co-obligor under the
Loan Agreement concurrently with, or after the closing of the WRX Acquisition
(as selected by Lender), pursuant to a Joinder Agreement and other documentation
in such form as Lender shall reasonably specify.

-3-

--------------------------------------------------------------------------------




                     Amendment to Loan Agreement   

     7. New Term Loan. Effective on the date of the WRX Acquisition and subject
to the WRX Conditions, the Loan Agreement is amended as follows:

(a) The portion of Section 1 of the Schedule to the Loan Agreement, which
presently reads as follows:

“The ‘Credit Limit’ shall be an amount equal to the combined maximum amount of
the Term Loan and the Revolving Loans set forth below.

is amended to read as follows:

“The ‘Credit Limit’ shall be an amount equal to the combined maximum amount of
the New Term Loan and the Revolving Loans set forth below.

(b) Subsection (b) of the definition of “Credit Limit” in Section 1 of the
Schedule to the Loan Agreement, titled “Term Loan”, is amended to read as
follows:

                                   

“(b) New Term Loan.

                    “(i)  

New Term Loan Amount; Disbursement. The New Term Loan shall be in the original
principal amount of $5,000,000, and, subject to the terms and conditions in this
Agreement, shall be disbursed to the Borrower, in one disbursement, on closing
of the WRX Acquisition. The proceeds of the New Term Loan shall be used first to
repay in full the unpaid principal balance of the Term Loan outstanding prior to
disbursement of the New Term Loan and all accrued interest thereon, and the
balance shall be disbursed as the Borrower shall direct.

      “(ii)

Principal Payments. The principal of the New Term Loan shall be repaid in
monthly principal payments of $83,333.34 each, commencing on the first day of
the first month following closing of the WRX Acquisition, and continuing on the
first day of each month thereafter, until the fourth anniversary of the date of
disbursement of the New Term Loan, on which date the entire unpaid principal
balance of the New Term Loan and all accrued and unpaid interest thereon shall
be due and payable.

    “(iii)

Interest and Interest Payments. The New Term Loan shall bear interest at a rate
equal to the Prime Rate in effect from time to time, computed on the basis of a
360-day year for the actual number of days elapsed. Accrued interest on the New
Term Loan shall be paid monthly as provided in Section 1.2 of this Loan
Agreement.

    “(iv)

Prepayment. The principal of the New Term Loan may be prepaid at any time,
without premium or penalty, in whole or in part. Partial prepayments of
principal of the New Term Loan shall be applied to the unpaid principal
installments on the New Term Loan in the inverse order of their maturity.

  “(v)

Maximum Total Obligations. In no event shall the total Obligations at any time
outstanding exceed $15,000,000, and if for any reason they do, Borrower shall
immediately pay the excess to the Lender to be applied to the Obligations. ”


-4-

--------------------------------------------------------------------------------




                     Amendment to Loan Agreement   

     8. Success Fee. The Loan Agreement is amended by adding the following to
Section 3 of the Schedule to the Loan Agreement:

“Success Fee: Effective on the closing of the WRX Acquisition, Borrower agrees
to pay Lender Success Fees as follows:

(i) $7,500 on the first anniversary of the WRX Acquisition, provided that, if
the Loan Agreement is terminated on or prior to the first anniversary of the WRX
Acquisition, then Borrower shall pay Lender the $7,500 Success Fee on the date
of termination and Borrower shall not be obligated to pay any of the Success
Fees below; and

(ii) $37,500 on the second anniversary of the WRX Acquisition, provided that, if
the Loan Agreement is terminated after the first anniversary of the WRX
Acquisition and on or prior to the second anniversary of the WRX Acquisition,
then Borrower shall pay Lender the $37,500 Success Fee on the date of
termination and Borrower shall not be obligated to pay any of the Success Fees
below; and

(iii) $37,500 on the third anniversary of the WRX Acquisition, provided that, if
the Loan Agreement is terminated after the second anniversary of the WRX
Acquisition and on or prior to the third anniversary of the WRX Acquisition,
then Borrower shall pay Lender the $37,500 Success Fee on the date of
termination and Borrower shall not be obligated to pay any of the Success Fees
below; and

(iv) $37,500 on the fourth anniversary of the WRX Acquisition, provided that, if
the Loan Agreement is terminated after the third anniversary of the WRX
Acquisition and on or prior to the fourth anniversary of the WRX Acquisition,
then Borrower shall pay Lender the $37,500 Success Fee on the date of
termination.

     9. Representations True. Borrower represents and warrants to Lender that
all representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date.

-5-

--------------------------------------------------------------------------------




                     Amendment to Loan Agreement   

     10. General Release. In consideration for Lender entering into this
Amendment, Borrower hereby irrevocably releases and forever discharges Lender,
and its successors, assigns, agents, shareholders, directors, officers,
employees, agents, attorneys, parent corporations, subsidiary corporations,
affiliated corporations, affiliates, participants, and each of them
(collectively, the “Releasees”), from any and all claims, debts, liabilities,
demands, obligations, costs, expenses, actions and causes of action, of every
nature and description, known and unknown, which Borrower now has or at any time
may hold, by reason of any matter, cause or thing occurred, done, omitted or
suffered to be done prior to the date of this Amendment (collectively, the
“Released Claims”). Borrower hereby irrevocably waives the benefits of any and
all statutes and rules of law to the extent the same provide in substance that a
general release does not extend to claims which the creditor does not know or
suspect to exist in its favor at the time of executing the release, and Borrower
irrevocably waives any benefits it may have under California Civil Code Section
1542 which provides: "A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor. Borrower represents and warrants
that it has not assigned to any other Person any Released Claim, and agrees to
indemnify Lender against any and all actions, demands, obligations, causes of
action, decrees, awards, claims, liabilities, losses and costs, including but
not limited to reasonable attorneys' fees of counsel of Lender’s choice and
costs, which Lender may sustain or incur as a result of a breach or purported
breach of the foregoing representation and warranty.

     11. Governing Law; Jurisdiction; Venue. This Amendment and all acts,
transactions, disputes and controversies arising hereunder or relating hereto,
and all rights and obligations of the parties shall be governed by, and
construed in accordance with, the internal laws (and not the conflict of laws
rules) of the State of California. All disputes, controversies, claims, actions
and other proceedings involving, directly or indirectly, any matter in any way
arising out of, related to, or connected with, this Amendment or the
relationship between Borrower and Lender, and any and all other claims of
Borrower against Lender of any kind, shall be brought only in a court located in
Los Angeles County, California, and each party consents to the jurisdiction of
any such court and the referee referred to in Section 9.20 of the Loan
Agreement, and waives any and all rights the party may have to object to the
jurisdiction of any such court, or to transfer or change the venue of any such
action or proceeding, including, without limitation, any objection to venue or
request for change in venue based on the doctrine of forum non conveniens;
provided that, notwithstanding the foregoing, nothing herein shall limit the
right of Lender to bring proceedings against Borrower in the courts of any other
jurisdiction. Borrower consents to service of process in any action or
proceeding brought against it by Lender, by personal delivery, or by mail
addressed as set forth in the Loan Agreement or by any other method permitted by
law.

     12. Dispute Resolution. The provisions of Section 9.20 of the Loan
Agreement relating to dispute resolution shall apply to this Amendment, and the
terms thereof are incorporated herein by this reference.

     13. General Provisions. This Amendment, the Loan Agreement, any prior
written amendments to the Loan Agreement signed by Lender and Borrower, and the
other written documents and agreements between Lender and Borrower set forth in
full all of the representations and agreements of the parties with respect to
the subject matter hereof and supersede all prior discussions, representations,
agreements and understandings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Lender and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed. 

-6-

--------------------------------------------------------------------------------




                     Amendment to Loan Agreement   

     14. Mutual Waiver of Jury Trial. LENDER AND BORROWER EACH ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, BUT THAT IT MAY BE WAIVED.
EACH OF THE PARTIES, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT,
WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING
OUT OF THIS AMENDMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT OR ANY COURSE OF CONDUCT, DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), ACTION OR INACTION OF ANY OF THEM. THESE
PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR
RELINQUISHED BY LENDER OR BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY
EACH OF THEM. IF FOR ANY REASON THE PROVISIONS OF THIS SECTION ARE VOID, INVALID
OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT ANY OTHER TERM OR PROVISION OF THIS
AMENDMENT, AND ALL OTHER TERMS AND PROVISIONS OF THIS AMENDMENT SHALL BE
UNAFFECTED BY THE SAME AND CONTINUE IN FULL FORCE AND EFFECT.

[Signatures on Next Page]

-2

-7-

--------------------------------------------------------------------------------




                     Amendment to Loan Agreement   


Borrowers:             CalAmp Corp. CalAmp Wireless Networks Corporation     By
/s/ Richard Vitelle By   /s/ Garo Sarkissian Richard Vitelle   Garo Sarkissian
VP Finance & CFO   VP Corporate Development     Lender:   Square 1 Bank     By
/s/ Mike Griffin Title  Vice President


-8-

--------------------------------------------------------------------------------